 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobbins&Myers,Inc.andUnited Steelworkers ofAmerica,AFL-CIO-CLC. Case 9-CA-10296October 21, 1976DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND WALTHERUpon a charge filed on May 5, 1976, by UnitedSteelworkers of America, AFL-CIO-CLC, hereincalled the Union, and duly served on Robbins &Myers, Inc., herein called the Respondent, the Gen-eral Counsel of the National Labor Relations Board,by the Regional Director for Region 9, issued a com-plaint and notice of hearing on June 3, 1976, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, and notice, of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 6, 1976, fol-lowing a Board election in Case 9-RC-10403, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about April 27, 1976, and at all times there-after,Respondent has refused, and continues to dateto refuse, to -bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJune 9, 1976, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On June 14, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and a memorandum in support thereof,with exhibits attached. Subsequently, , on June 28,1976, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a memorandum in opposition to the Gen-eral Counsel's Motion for Summary Judgment.'Official noticeis taken of the recordin the representation proceeding,Case 9-RC-10403,as the term"record" is definedin Secs.102 68 and102 69(g) of the Board'sRules and Regulations,Series 8, as amended SeeLTVElectrosystems, Inc,166 NLRB 938 (1967),enfd 388 F2d 683 (C A 4,1968),Golden Age BeverageCo,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co. v Penello,269 F Supp 573 (D C Va., 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRA,as amendedPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the" entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its memoran-dum in opposition to the General Counsel's Motionfor Summary Judgment which was filed in responseto the Notice To Show Cause, Respondent contends,inter alia,that the second, rerun election of Novem-ber 27, 1974, was a valid and proper one and shouldhave not been set aside, and that the third rerun elec-tion of September 25, 1976, was improperly conduct-ed and therefore was not a valid basis for the Board'scertification of April 6, 1976. The General Counselcontends that the Respondent, is raising issues whichwere or could have been raised in the representationproceeding and is precluded ,from relitigating themherein.We agree with the Geperal Counsel.Our review of the record shows that the originalelection in this matter, which; was held on February21, 1974, pursuant to a Stipulation for CertificationUpon Consent Election approved by the RegionalDirector on January 23, 1974, resulted in the Unionreceiving 241 votes, the International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, UAW (herein called UAW), re-ceiving 6 votes, and 153 votes being cast against theparticipating labor organizations. There were no voidor challenged ballots. On February 27, 1974, Respon-dent filed timely objection to conduct affecting theresult of the election. On April 18, 1974, the RegionalDirector issued his Report on Objections to the Elec-tion and Recommendations to the Board, in whichhe recommended that the R''espondent's objectionsbe overruled in their entirety. Thereafter, the Re-spondent filed timely exceptions to the RegionalDirector's report. On July 25,11974, the Board issueditsDecision and Order Directing Hearing, in whichit,inter alia,directed that a hearing be held with re-spect to part of the Respondent's objections. Pur-suant thereto, a hearing was held before Hearing Of-ficer James R. Schwartz who, on October 10, 1974,issued his report and Recommendations on Objec-tions to Election, in which he recommended that Re-spondent's Objection 1 be sustained and that a sec-ond election be directed. On October 29, 1974, theBoard, in the absence of exceptions, issued its Sup-plemental Decision, Order, and Direction of SecondElection in which it adopted the Hearing Officer'srecommendations and ordered that a second election226 NLRB No. 86 ROBBINS & MYERS, INC.be conducted. Pursuant thereto, a second electionwas conducted on November 27, 1974, which result-ed in 198 votes being cast in favor of the Union and215 votes =being cast against the Union. The UAWrequested that its name be removed from the ballotand its request was granted. There were no void orchallenged ballots. Thereafter, on December 3, 1974,the Union filed timely objections to conduct affect-ing the results of second election. On March 5, 1975,the Regional Director issued his Report on Objec-tions to Second Election and Recommendations tothe Board, in which he,inter alia,sustained certain ofthe Union's objections and recommended that a newelection be directed. On March 14, 1975, the Respon-dent filed timely exceptions to theRegionalDirector's report. Thereafter, on June 20, 1975, theBoard issued its Second Supplemental Decision andDirection of Third Election, in which it,inter alia,adopted in part the Regional Director's findings andrecommendations with regard to the objections anddirected a third election. On September 25, 1975, athird election was conducted among the employeesin the appropriate unit described in the complaint.The tally of ballots showed that 68 votes were castfor, and 56 against the Union, with i ballot chal-lenged. Thereafter, Respondent filed timely objec-tions to the conduct of the third election. On January28, 1976, the Regional Director issued his Report onObjections to Third Election and Recommendationsto the Board, in which he recommended that Re-spondent's objections be overruled in their entiretyand that the Union be certified as the exclusive bar-gaining representative for the employees in the ap-propriate unit described in the complaint. On Febru-ary 9, 1976, Respondent filed a request for review ofthe Regional Director's report. Thereafter, on April6, 1976, the Board issued its Decision and Certifica-tion of Representative, in which it adopted the Re-gional Director's findings and recommendations andcertified the Union as the exclusive collective-bar-gaining representative for the employees in the unitdescribed in the complaint.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation, proceeding.2All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to' adduce at a hearing any newly discov-2 SeePittsburgh Plate Glass Co v NLRB,313 U.S. 146, 162 (1941),Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c).545ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the' de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation engaged in themanufacture and sale of electric motors at Gallipolis,Ohio. During the past 12 months, which is a repre-sentative period, Respondent purchased and causedto be shipped goods valued in excess of $50,000, ininterstate commerce, directly from points outside theState of Ohio to its Gallipolis, Ohio, location.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees em-ployed by the Employer at its Bob McCormickRoad, Gallipolis, Ohio, location who were em-ployed during the payroll period ending January20, 1974, but excluding all office clerical em-ployees, technical employees, technicians, pro-fessional employees, guards and supervisors asdefined in the Act. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The certificationOn September 25, 1975, a majority of-the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on April 6, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about April 14, 1976, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about April 27, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since April 27, 1976, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in sec-tion III, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328,F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Robbins & Myers, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.United Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees em-ployed by the Employer at its Bob McCormickRoad, Gallipolis, Ohio, location who were employedduring the payroll period ending January 20, 1974,but excluding all office clerical employees, technicalemployees,technicians,professionalemployees,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since April 6, 1976, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about April 27, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair ROBBINS& MYERS, INC.labor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Rob-bins& Myers, Inc., Gallipolis, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with United Steelworkers ofAmerica, AFL-CIO-CLC, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All production and maintenance employees em-ployed by the Employer at its Bob McCormickRoad, Gallipolis, Ohio, location who were em-ployed during the payroll period ending January20, 1974, but excluding all office clerical em-ployees, technical employees, technicians, pro-fessionalemployees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at Bob McCormick Road, Gallipolis,Ohio, location, copies of the attached notice marked"Appendix." 3 Copies of said notice, on forms pro-vided by the Regional Director for Region 9, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarily547posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE-WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages,hours, and otherterms and conditions of employment with Unit-ed Steelworkers of America, AFL-CIO-CLC, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusiverepresen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understandingin a signedagreement.The bargainingunit is:All production and maintenance employeesemployed by the Employer at its Bob McCor-mick Road, Gallipolis, Ohio, location whowere employed during the payroll period end-ing January 20, 1974, but excluding all officeclerical employees, technical employees, tech-nicians, professional employees, guards andsupervisors as defined in the Act.ROBBINS & MYERS, INC.